11-3846-cv
         Grynberg et al. v. ENI S.p.A.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 20th day of November, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                DENNY CHIN,
 8                         Circuit Judges,
 9                DAVID G. LARIMER,
10                         District Judge.*
11
12
13
14       JACK J. GRYNBERG, GRYNBERG PRODUCTION
15       CORPORATION (TEXAS). INC., GRYNBERG
16       PRODUCTION CORPORATION (COLORADO),
17       INC., PRICASPIAN DEVELOPMENT
18       CORPORATION (TEXAS).,
19
20                             Plaintiffs-Appellants,
21
22                             -v.-                                                 11-3846
23
24       ENI S.P.A., FKA AGIP, an Italian
25       Corporation,
26
27                             Defendant-Appellee.
28
29

                *
                The Honorable David G. Larimer, of the United States
         District Court for the Western District of New York, sitting by
         designation.
 1   FOR PLAINTIFFS-APPELLANTS:   Daniel L. Abrams, Law Office of
 2                                Daniel L. Abrams, PLLC, New
 3                                York, NY.
 4
 5   FOR DEFENDANT-APPELLEE:      Mark A. Robertson, Travis J.
 6                                Mock, Fulbright & Jaworski
 7                                L.L.P., New York, NY.
 8
 9        Appeal from the United States District Court for the
10   Southern District of New York (Daniels, J.).
11
12       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

13   AND DECREED that the judgment of the United States District

14   Court for the Southern District of New York is AFFIRMED.

15       Plaintiffs-Appellants Jack J. Grynberg (“Grynberg”) and

16   three closely-held companies owned by the Grynberg family

17   appeal from an August 24, 2011 order of the United States

18   District Court for the Southern District of New York

19   (Daniels, J.) granting Defendant-Appellee Eni S.p.A.’s

20   (“Eni”) motion for summary judgment and dismissing

21   Grynberg’s claim for unjust enrichment.   The panel has

22   reviewed the briefs and the record in this appeal and agrees

23   unanimously that oral argument is unnecessary because “the

24   facts and legal arguments [have been] adequately presented

25   in the briefs and record, and the decisional process would

26   not be significantly aided by oral argument.”   Fed. R. App.

27   P. 34(a)(2)(C).   We assume the parties’ familiarity with the

28   underlying facts, the procedural history, and the issues

29   presented for review.

                                   2
1           We review de novo a grant of summary judgment by the

2    district court.    See, e.g., S.E.C. v. Obus, 693 F.3d 276,

3    284 (2d Cir. 2012).    “The basic elements of an unjust

4    enrichment claim in New York require proof that (1)

5    defendant was enriched, (2) at plaintiff’s expense, and (3)

6    equity and good conscience militate against permitting

7    defendant to retain what plaintiff is seeking to recover.”

8    Briarpatch Ltd., L.P. v. Phoenix Pictures, Inc., 373 F.3d

9    296, 306 (2d Cir. 2004).    The district court determined that

10   Grynberg’s claim failed because he could not show any

11   relationship, or even any communication, between himself and

12   Eni.    See Mandarin Trading Ltd. v. Wildenstein, 944 N.E.2d

13   1104, 1110-11 (N.Y. 2011) (“Although privity is not required

14   for an unjust enrichment claim, a claim will not be

15   supported if the connection between the parties is too

16   attenuated.” (internal citations omitted)).

17          Grynberg challenges the district court’s ruling on the

18   ground that he alleged an “unjust enrichment claim

19   predicated on a misappropriation of trade secrets,” which

20   need not satisfy the traditional elements of unjust

21   enrichment.    The district court correctly ruled that

22   Grynberg did not make a misappropriation of trade secrets


                                    3
1    claim.   The amended complaint identified only one claim for

2    relief and it was entitled “unjust enrichment.”    But even

3    had the court considered the merits of Grynberg’s alleged

4    trade secrets claim, summary judgment for Eni would still be

5    appropriate.    Grynberg offered no evidence showing that Eni

6    had notice that information Grynberg claims Eni received

7    through a joint venture was in breach of a confidential

8    relationship.    See Restatement of Torts § 757(c) (1939).

9        For the foregoing reasons, the judgment of the district

10   court is hereby AFFIRMED.

11
12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe, Clerk
14
15




                                    4